UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-16435 Vermont 03-0284070 (State of Incorporation) (IRS Employer Identification Number) 4oute 5, Derby, Vermont (Address of Principal Executive Offices) (zip code) Registrant's Telephone Number:(802) 334-7915 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file for such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (X)No () Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer () Accelerated filer () Non-accelerated filer()(Do not check if a smaller reporting company) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ()NO(X) At May 10, 2010, there were 4,568,592 shares outstanding of the Corporation's common stock. FORM 10-Q Index Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 4 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 Controls and Procedures 32 PART II OTHER INFORMATION Item 1 Legal Proceedings 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6 Exhibits 33 Signatures 34 PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements (Unaudited) The following are the unaudited consolidated financial statements for Community Bancorp. and Subsidiary, "the Company". Community Bancorp. and Subsidiary March 31 December 31 March 31 Consolidated Balance Sheets (Unaudited) (Unaudited) Assets Cash and due from banks $ $ $ Federal funds sold and overnight deposits Total cash and cash equivalents Securities held-to-maturity (fair value $47,593,000 at 03/31/10, $45,543,000 at 12/31/09 and $40,875,000 at 03/31/09) Securities available-for-sale Restricted equity securities, at cost Loans held-for-sale Loans Allowance for loan losses ) ) ) Unearned net loan fees ) ) ) Net loans Bank premises and equipment, net Accrued interest receivable Bank owned life insurance Core deposit intangible Goodwill Other real estate owned (OREO) Prepaid expense Federal Deposit Insurance Corporation (FDIC) 0 Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand, non-interest bearing $ $ $ NOW and money market accounts Savings Time deposits, $100,000 and over Other time deposits Total deposits Federal funds purchased and other borrowed funds Repurchase agreements Capital lease obligations Junior subordinated debentures Accrued interest and other liabilities Total liabilities Shareholders' Equity Preferred stock, 1,000,000 shares authorized, 25 shares issued and outstanding ($100,000 liquidation value) Common stock - $2.50 par value; 10,000,000 shares authorized, 4,782,483 shares issued at 03/31/10, 4,759,913shares issued at 12/31/09, and 4,683,143 shares issued at 03/31/09 Additional paid-in capital Accumulated deficit ) ) ) Accumulated other comprehensive income Less: treasury stock, at cost; 210,101 shares at 03/31/10, 12/31/09 and 03/31/09 ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part of these consolidated financial statements. Community Bancorp. and Subsidiary Consolidated Statements of Income (Unaudited) For The First Quarter Ended March 31, Interest income Interest and fees on loans $ $ Interest on debt securities Taxable Tax-exempt Dividends Interest on federal funds sold and overnight deposits 9 Total interest income Interest expense Interest on deposits Interest on federal funds purchased and other borrowed funds Interest on repurchase agreements Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service fees Income from sold loans Income on bank owned life insurance Net realized gains on securities 0 Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Occupancy expenses, net FDIC insurance Amortization of core deposit intangible Other expenses Total non-interest expense Income before income taxes Income tax expense (benefit) ) Net income $ $ Earnings per common share $ $ Weighted average number of common shares used in computing earnings per share Dividends declared per common share $ $ Book value per share on common shares outstanding at March 31, $ $ The accompanying notes are an integral part of these consolidated financial statements. Community Bancorp. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Cash Flow from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and amortization, premises and equipment Provision for loan losses Deferred income tax benefit ) ) Net gain on sale of securities 0 ) Net gain on sale of loans ) ) Gain on sale of fixed assets ) 0 (Gain) loss on Trust LLC ) Amortization (accretion) of bond premium (discount), net ) Write down on OREO 0 Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Decrease in taxes payable ) ) Increase in interest receivable ) ) Decrease in prepaid FDIC insurance assessment 0 Increase in mortgage servicing rights ) ) Increase in other assets ) ) Increase in bank owned life insurance ) ) Amortization of core deposit intangible Amortization of limited partnerships Decrease in unamortized loan fees ) ) Decrease in interest payable ) ) (Decrease) increase in accrued expenses ) Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities: Investments - held-to-maturity Maturities and pay downs Purchases ) ) Investments - available-for-sale Sales and maturities Purchases ) ) (Increase) decrease in loans, net ) Proceeds from sales of bank premises and equipment, net of capital expenditures ) Proceeds from sale of OREO ) 0 Recoveries of loans charged off Net cash used in investing activities ) ) The accompanying notes are an integral part of these consolidated financial statements. Cash Flows from Financing Activities: Net decrease in demand, NOW, money market & savings accounts ) ) Net decrease in time deposits ) ) Net (decrease) increase in repurchase agreements ) Net decrease in short-term borrowings ) ) Proceeds from long-term borrowings Decrease in capital lease obligations ) ) Dividends paid on preferred stock ) ) Dividends paid on common stock ) 0 Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning Ending $ $ Supplemental Schedule of Cash Paid During the Period Interest $ $ Income taxes $ $
